PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/541,932
Filing Date: 6 Jul 2017
Appellant(s): KANO et al.



__________________
MaryAnne ARMSTRONG, PhD
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 22, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 15, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US20120014828) in view of Fujita ‘948 (publication JP2001158948A).
Regarding claim 1, Miyazaki discloses a non-oriented electrical steel sheet (title, [0001], [0013]). Chemical composition ranges disclosed by Miyazaki overlap the ranges of the range of claim 1 as shown in the table below with compositions in mass%. Values of formulas (1-3) calculated with the ranges disclosed by Miyazaki are also presented in the table below.
Component
Present Invention
Miyazaki
C
0 to 0.0050
0.01 or less [0023]
Si
0.50 to 2.70
1.0 to 3.5 [0023]
Mn
0.10 to 3.00
0.1 to 2.0 [0023]
Al
2.35 to 2.70
0.1 to 3.0 [0023]
P
0.050 to 0.100
0.1 or less [0023]
S
0 to 0.0060
0.005 or less [0023]

0 to 0.0050
0.005 or less [0023]
Ti
0 to 0.008
0.0005 to 0.02 [0023]
V
0 to 0.008
0.01 or less [0070]
Zr
0 to 0.008
0.01 or less [0069]
Fe and impurities
Balance
Balance  [0023]
Formula (1)
0.5 to 0.83
0.02 to 0.74 (calculated)
Formula (2)
1.28 to 3.90
1.075 to 6.0 (calculated)
Formula (3)
4.0 to 7.0
1.15 to 7.5 (calculated)


The compositions of the non-oriented steel disclosed by Miyazaki [0029], [0069-70] overlap the compositions of the non-oriented steel of claim 1.When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Miyazaki discloses sheet examples having a thickness of 0.35 mm which falls within the claimed range for thickness [0086], [0093].
Miyazaki suggests that increasing amounts of Si and Al favorably increase electrical resistance [0003], and discloses additional, optional elements to increase specific electrical resistance (resistivity) which decreases core loss of the non-oriented steel [0064]. Miyazaki discloses that textures in the {111} plane deteriorate magnetic properties [0066]. Miyazaki is silent on numerical values of specific electrical resistance and is silent on measurements of intensity of a {100} plane I{100} and an intensity of a {111} plane I{111} at center thickness, though the steel sheet disclosed by Miyazaki must have some specific electrical resistance and some diffraction intensity in the claimed direction.
Fujita ‘948 discloses a non-oriented electrical steel sheet (title, claim 1, [0001], [0009]). Chemical composition ranges disclosed by Fujita ‘948 [0009], [0045-46] are substantially similar to the composition of the non-oriented steel sheet disclosed by Miyazaki [0023], and Fujita ‘948 teaches examples of steel sheets at a thickness of 0.35 mm [0014], [0022] which is identical to the example thickness disclosed by Miyazaki [0086], [0093]. 
Examples of the non-oriented steel sheet disclosed by Fujita ‘948 have specific resistances of 44.6 to 63.38                         
                            μ
                            Ω
                            ∙
                        
                    cm which converts to 44.6 to 63.38                        
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    8
                                
                            
                        
                                              
                            Ω
                            ∙
                        
                    m (Tables 3 and 4). The ranges of the specific resistances disclosed by Fujita ‘948 overlap the claimed range of                         
                            60
                            ×
                            
                                
                                    10
                                
                                
                                    -
                                    8
                                
                            
                            Ω
                            ∙
                            m
                        
                     or more. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Fujita ‘948 is silent on measurements of intensity of a {100} plane I{100} and an intensity of a {111} plane I{111} at surface and center thickness; however, Fujita ‘948 does disclose that I{100}/I{111} at ¼ thickness is                         
                            ≥
                            1.20
                        
                     [0009], [0020]. Relative x-ray diffraction intensities are material properties that are inseparable from the process of making a material and the chemical composition. Mathematically ¼ thickness is the midpoint between the surface and center thickness; therefore measurements at ¼ thickness would be expected to be some average of the property at center thickness and the surface, and one of ordinary skill in the art would expect I{100}/I{111} such that the intensity I{100} and the intensity I{111 } are determined by calculating an average of an orientation determination function near a surface and an orientation determination function at a thickness center using pole figures measured by an X-ray diffraction in the non-oriented steel taught by Fujita ‘948 to be                         
                            ≥
                            1.20
                        
                    . A prima facie case of obviousness further exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05(I).
Claim 1 is directed to a non-oriented electrical steel and not a process of measuring x-ray diffraction intensities; therefore, the limitations of “the intensity I{ 100} and the intensity I{111} being determined by calculating an average of an orientation determination function near a surface and an orientation determination function at a thickness center using pole figures measured by an X-ray diffraction method” limit the patentability of the steel itself by the structure implied by the measurements, and the only recited limits are those recited in formula (4); therefore,  the steel itself is limited by the proportions of {100} and {111} textures which would yield the diffraction results and not the manipulation of the process of measuring relative diffraction intensities.
Fujita ‘948 teaches that I{100}/I{111} at ¼ thickness                         
                            ≥
                            1.20
                        
                     improves the magnetic properties of the non-oriented steel [0033-34], and that increased electrical resistance reduces the iron loss when the steel is used [0008], [0030], [0036].
Both Miyazaki and Fujita ‘948 teach non-oriented steel sheets with similar chemical compositions. Miyazaki suggests that increasing amounts of Si and Al favorably increase electrical resistance [0003], and discloses additional, optional elements to increase specific electrical resistance (resistivity) which decreases core loss of the non-oriented steel [0064]. Miyazaki further teaches that improving the magnetic property of the steel sheet as a motivating factor for the inventive steel sheet [0004], [0022-23], [0026].
It would have been obvious to one of ordinary skill in the art to form the steel sheet disclosed by Miyazaki such that it possesses the specific electrical resistances and I{100}/I{111} at ¼ thickness taught by Fujita ‘948. One of ordinary skill in the art would be motivated by the improvements in the magnetic properties and reduction of iron loss taught by Fujita ‘948.  Given the I{100}/I{111} ratio taught by Fujita ‘948 at ¼ thickness, as ¼ thickness is the midpoint between the claimed surface thickness and center thickness of which the claimed I{100}/I{111} ratio is an average, one of ordinary skill in the art would expect a steel having a I{100}/I{111} at ¼ thickness of                         
                            ≥
                            1.20
                        
                      which approaches the claimed I{100}/I{111} range of 0.50 to 1.18, to have a I{100}/I{111} determined by an average of an orientation function near the surface and at center thickness as claimed of near                         
                            ≥
                            1.20
                        
                    .
The non-oriented steel sheet of Miyazaki in view of Fujita ‘948 has a composition overlapping the claimed range, thickness within the claimed range, specific resistance overlapping the claimed range and would be expected to have I{100}/I{111} as determined by an average of an orientation function near the surface and at center thickness as claimed of near                         
                            ≥
                            1.20
                        
                    . The non-oriented steel sheet of Miyazaki in view of Fujita ‘948 would be expected to have the same properties as the claimed non-oriented steel. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05(I). See Table 10 of the present disclosure which appears to show that non-oriented steels with I{100}/I{111} of 1.18 and 1.16 having the same or nearly the same properties as non-oriented steels for which I{100}/I{111} is 1.20.
Regarding claim 6, Miyazaki in view of Fujita ‘948 is silent on the degree of twinning as measured by any measuring scheme; however, the degree of twinning is a structural material property that is inseparable from the chemical composition of the material. See MPEP2112.01(II). When the claimed and prior art products are substantially identical in structure or composition, or are produced by substantially identical processes, a prima facie case of obviousness has been established. See MPEP.2112.01(I).  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer See MPEP2112(I). The non-oriented steel of Miyazaki in view of Fujita ‘948 as applied would have the properties of a non-oriented steel with the composition as applied and relative texture I{100}/I{111} as applied. According to the present disclosure “Furthermore, the present inventors found that when a steel sheet has texture in which the ratio of the intensity of {100} plane I{100} to the intensity of {111} plane I{111}, I{100}/I{111}, is within a predetermined range, the texture inhibits deformation twinning from forming during punching, and thereby the high-frequency core loss can be further reduced” [0009]; “A non-oriented electrical steel sheet according to the embodiment has a texture in which the ratio of the intensity of {100} plane I{100} to the intensity of {111} plane I{111} (I{100}/I{111}) is 0.50 to 1.40, as shown in the following expression (18). As shown in FIG. 2, when I{100}/I{111} is less than 0.50, desirable magnetic properties cannot be obtained, and thereby core loss increases. On the other hand, when I{100}/I{111} is more than 1.40, crystal grains in which deformation twinning forms during punching increase significantly” [0038]; and “In addition, the intermediate holding decreased I{100}/I{111}, and thereby the ratio of twin formation was reduced. The detail reason why the ratio of twin formation decreased is not clear. It is thought that I{100}/I{111} influenced the formation of deformation twinning because the deformation twinning forms along a <111> direction of a {211} plane. As a result, it is thought that the formation of deformation twinning was inhibited during punching by the texture in which I{100}/I{111} was 0.50 to 1.40” [0075]. As a ratio of I{100}/I{111}                        
                            ≥
                            1.20
                        
                    , which approaches the claimed range, overlaps the range 0.50 to 1.40, the non-oriented steel sheet of the references as applied would meet the claimed twinning proportion for values in which a range I{100}/I{111}                        
                            ≥
                            1.20
                        
                     overlaps 0.50 to 1.40 when determined by any measuring scheme including a scheme by which a single sheet 55 mm square is punched out from the non-oriented electrical steel sheet, a photograph of a surface formed by punching is taken with an optical microscope at 50 times magnification, and a number of crystal grains including deformation twinning is counted in 300 crystal grains or more selected from the photograph. Note that the structure imparted on the steel by the limitations recited in claim 6 is the rate of twin formation itself and not the process by which the twinning is measured.
Regarding claims 7-10, both Miyazaki discloses [0017], [0054-74] and Fujita ‘948 [0038-45] selecting conditions to reduce core loss. Miyazaki reports a W10/800 core loss (Table 2), and Fujita ‘948 reports a W15/50 core loss (Figs. 1-4). Both references are silent on the core loss of the steel sheet in W10/400 frequency and field strength measuring conditions; however, core loss W10/400 is a material property of the non-oriented steel sheet that is inseparable from the chemical composition of the material. See MPEP2112.01(II). When the claimed and prior art products are substantially identical in structure or composition, or are produced by substantially identical processes, a prima facie case of obviousness has been established. See MPEP.2112.01(I).  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer See MPEP2112(I). Given the composition, texture, and the efforts of both references to reduce iron loss, the iron loss W10/400 of Miyazaki in view of Fujita ‘948 would be expected to be low and the portions for which the texture and composition overlap the texture and composition of the inventive steel described in the present disclosure would be expected to have the same or approaching iron loss W10/400.

 (2) Response to Argument
Claim 1
Technical features of the claim 1 of the present application
	Regarding appellant’s argument that neither Miyazaki (US20120014828) nor Fujita ‘948 (publication JP2001158948A) discloses or suggests I{100}/I{111} (intensity ratio) required to be 1.18 or less, Fujita ‘948 discloses I{100}/I{111}  ≧ 1. 20 at ¼ thickness (which is the average position of the surface and center thickens) [0009], [0021]. The rejection itself is based on the closeness of an intensity ratios ≧ 1.20 to an intensity ratio at a claimed value of 1.18. The rejection is not based on the combination of prior art references directly meeting a value of the intensity ratio within the claimed range of 0.50 to 1.18. The position taken in the rejection is that non-oriented steels of the claimed composition and intensity ratio of 1.20, such as those resulting from the combination of Miyazaki in view of Fujita ‘948 as applied, would be sufficiently close to the claimed non-oriented steel sheet that one of ordinary skill in the art would expect such non-oriented steels of the claimed composition and intensity ratio of 1.20 to have the same properties as those with an intensity ratio of 1.18 as per MPEP 2144.05(I) second paragraph. The present disclosure provides support for steels having close intensity ratios having the same properties as Table 10 samples no. 55 and 61 both have intensity ratios I{100}/I{111}  = 1.20, and samples no. 55 and 61 meet all other limitations of instant claim 1.
Regarding appellant’s arguments that the I{100}/I{111} of Fujita ‘948 apply to an Al content of 2.0 or less, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Fujita ‘948 teaches magnetic effects of the (111) and (100) textures themselves (of which the intensity ratio measures relative proportions) independent of the Al composition [0031-34], and the Al content disclosed by Fujita ‘948 of 2.0 wt% or less (Fujita ‘948 [0012]) significantly overlaps that disclosed by Miyazaki of 0.1 to 3.0 (Miyazaki [0055]). Miyazaki discloses magnetic effects of {111} grains [0066] but is silent on relative proportions of grains, and Miyazaki also suggests that increasing Al amount improves core loss [0003]. In combination Fujita ‘948 suggests that an intensity ratio of 1.20 is appropriate for a non-oriented steel such as that disclosed by Miyazaki. Further, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986), Miyazaki, not Fujita ‘948 is relied upon to meet the presently claimed aluminum concentration, and the standing rejection is over  Miyazaki in view of Fujita ’948, not over Miyazaki or Fujita ‘948 alone.

Technical Meaning to control I{100}/I{111}
Again one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986), Miyazaki is not relied upon to render obvious an intensity ratio. More specifically regarding appellant’s remarks directed to increasing the intensity ratio, one of ordinary skill in the art in considering Miyazaki would not increase I{100}/I{111} as much as possible because Miyazaki is explicitly directed to a non-oriented steel sheet [0001], and increasing  I{100}/I{111} as much as possible results in a highly grain oriented steel sheet. A steel sheet cannot be both non-oriented, such as that disclosed by Miyazaki [0001], and grain oriented.
As recognized by appellant, Fujita ‘948 is aware of the same negative magnetic effects of the texture in the (111) plane to which Miyazaki refers in paragraph [0066], and still teaches I{100}/I{111} as low as 1.20 [0031-33]. The rejection is not based on an intensity ratio less than 1.20 but teaching an intensity ratio of  ≧ 1.20 which is sufficiently close to render an intensity ratio of 1.18 obvious as per MPEP 2144.05(I) second paragraph.
Appellant’s argument regarding the frequency at which core loss measurements are taken is not persuasive because Fujita ‘948 is relevant as prior art for all that it teaches and is not limited to the disclosed examples (MPEP2123). Reduction of Fujita ‘948 to only core loss tests at a single frequency ignores all other effects of the steel texture and intensity ratio resulting from the texture which Fujita ‘948 teaches. Specifically, the effects of the intensity ratio on magnetism taught by Fujita ‘948 are properties of the taught non-oriented steel which are not limited to a frequency at which a core loss is measured [0031-33]. Miyazaki cites the deterioration in magnetic properties [0066] not core loss in reference to the effects of (111) texture. Further Fujita ‘948 teaches a motor as an intended use of the non-oriented steel material [0001], and a motor is the only explicitly intended use on the non-oriented steel disclosed by Miyazaki [0001]. The common intended use and common teachings of the effects of texture on magnetic property (not core loss) provides sufficient support to expect that an intensity ratio of  ≧ 1.20 would be appropriate and successful in the non-oriented steel disclosed by Miyazaki. Note that Miyazaki does disclose the effectiveness of the non-oriented steel for a high frequency core loss ([0002-03], Table 4). 
Even further, while claim 1 limits the intensity ratio to 1.18 or less, within the present disclosure, the range of intensity ratios, which appellant argues control the high frequency core loss, extends beyond 0.5 to 1.18. Specifically, paragraph [0038] of the present disclosure states:
 As shown in FIG 2, when I{100}/I{111} is less than 0.50, desirable magnetic properties cannot be obtained, and thereby core loss increases. On the other hand, when I{100}/I{111} is more than 1.40, crystal grains in which deformation twinning forms during punching increase significantly. The deformation twinning inhibits the movement of domain walls. 

The range of intensity ratios disclosed by Fujita ‘948 of             
                ≥
                1.20
            
         [0021] overlaps a range of 0.50 to 1.40. Paragraph [0062] which appellant cites in arguing the core loss frequency does not mention I{100}/I{111}, and Tables 9 and 10 do not show a significant difference between the core loss for I{100}/I{111}  ≤ 1.18 and I{100}/I{111 ≥1.20 all measured at the same frequency (400 Hz). More specifically, samples 61-65 have I{100}/I{111} ≥1.20 and measure core losses W10/400 of 14.0-14.1 W/kg. Samples 43-47 have intensity ratios I{100}/I{111}  ≤ 1.18 and core losses W10/400 of 14.0-14.1 W/kg.
	Again the rejection relies on an intensity ratio of  ≧  1.20 which is sufficiently close to the claimed 1.18 that a non-oriented steel with an intensity ratio of 1.20 would be expected to exhibit the same properties as one with an intensity ratio of 1.18 as per MPEP 2144.05(I) second paragraph. Neither appellant’s arguments nor the evidence of record (particularly Table 10) shows that a non-oriented steel having an intensity ratio of             
                ≥
                1.20
            
         nonobviously differs from non-oriented steels of similar compositions and an intensity ratios between 0.50 and 1.18 to a statistical and practical significance.

Intermediate holding to control I{100}/I{111}
Arguments directed to Miyazaki’s and Fujita ‘948’s silence on intermediate holding are not persuasive because the rejection relies on the intensity ratio of             
                ≥
                1.20
            
         disclosed by Fujita ‘948 relying on the teachings of Fujita ‘948 for the disclosed intensity ratio/texture proportions [0031-33] regardless of whether or not Fujita ‘948 requires intermediate holding. Further, the intermediate holding argument only focuses on a small subset of the data of record. Example 2 of the present disclosure, which includes steels 11-65 of Tables 5-10, states that every steel underwent intermediate holding at 600°C for 20 seconds according to paragraph [0079] whose conditions are within the argued inventive parameter ranges. Tables 9 and 10 contain results of Example 2 of which Table 10 shows that such intermediate holding at 600°C for 20 seconds results in  I{100}/I{111} from 1.20 to 1.35, which are within the range disclosed by Fujita ‘948 of             
                ≥
                1.20
            
        .

Examples in which I{100}/I{111} was controlled
Arguments relying on examples which control the Al amount and intermediate holding to set intensity ratios are not persuasive because they too rely on only a small subset of the total amount of data of record. Table 10 shows clear evidence that the same conditions for Al and intermediate control results in intensity ratio values outside the claimed range and different from that of 1.10 and 1.03.  Examples 7-f and 8-f upon which appellant’s argument relies both contain 2.50% Al (Table 1) and experienced intermediate cold band holding within the ranges 550°C to 700°C for 10 to 300 s (Table 4). Sample 61 (2.41% Al) and 62 (2.64% Al) have intensity ratios of 1.20 and 1.24 respectively, and  that amount of Al outside the claimed range still approach claimed values of I{100}/I{111}. Sample 21 (1.58% Al Table 5) has I{100}/I{111} of 0.45; Sample 22 (1.61% Al Table 5) has I{100}/I{111} of 0.48; Sample 26 (0.88% Al Table 5) an I{100}/I{111} of 0.45. All examples in Tables 9 and 10 had intermediate cold band holding at 600°C for 20 seconds according to paragraph [0079] of the present disclosure. In view of these results it is not clear that Al is deterministic in the I{100}/I{111} ratio. Further Fujita ‘948 teaches I{100}/I{111} at ¼ thickness of             
                ≥
                1.20
            
         [0021] yet has an Al content of less than 2.00 wt% [0039]. Considering Fujita ‘948 teaches the same numerical values of I{100}/I{111} as samples 61 and 62 of the present disclosure, Fujita ‘948 is silent on intermediate cold band holding, the range for Al taught by Fujita ‘948 is outside the presently claimed range, and samples 61 and 62 meet both the inventive Al composition and inventive intermediate cold band holding parameters, the intensity ratio I{100}/I{111} of the present disclosure does not appear to be a result of the inventive amount of Al and intermediate holding.
Arguments which rely on the fact that the examples of Miyazaki have an Al content outside the instantly claimed range to show that the range disclosed by Miyazaki is broad in view of the dissimilar characteristics are not persuasive because the present disclosure itself shows that samples containing Al at amounts lower than the instantly claimed range, particularly steels 22 (1.61% Al) and 26 (0.88% Al) in Table 9, are similar to those containing Al within the instantly claimed range. Further Miyazaki is relevant prior art for all that it teaches (MPEP2123), including the broad composition ranges [0023], [0069-70], and the portion of paragraph [0003] which states “as a technique to improve a core loss in a high frequency region, there has been employed a technique of increasing Si and Al contents to thereby increase electrical resistance” thereby suggesting to increase the amount of Al. Further, Miyazaki not only encompasses the claimed amount of Al but also overlaps or encompasses claimed amounts of all alloying elements [0023], [0069-70], thereby reinforcing the similarities of the steel disclosed by Miyazaki and that presently claimed.
Given both the inventive and comparative results presented in Tables 9 and 10 of the present disclosure, the intensity ratio taught by Fujita ‘948 for Al             
                ≤
                 
            
        2%, composition of the steel disclosed by Miyazaki [0023], [0069-70] in comparison to the claimed steel, and the teaching disclosed by Miyazaki in the reference as a whole [0003], [0064], [0066], appellant has not established that the prior art disclosure of the amount of Al is within a range that is so broad in light of the dissimilar characteristics of the members of the range as to not invite optimization by one of skill in the art as argued in reference to MPEP2144.05(III)(D). 
As demonstrated by the examples in the instant specification (see tables 5, 6, 9, 10) both the composition makeup with an A1 amount of Al: 2.35 to 2.70 mass%, and the conditions for the intermediate holding much be controlled as respectively claimed and taught in the specification to achieve the claimed property of the ratio of I{ 100}/I{ 111} having an upper limit of 1.40, not 1.18 (see paragraphs [0038] and [0079] of the present disclosure). 

Claim 6
Number ratio of twin formation
Appellant’s arguments regarding the twin formation is not persuasive in view of paragraph [0038] of the present disclosure which directly attributes the degree of twinning to an intensity ratio from 0.50 to1.40. Further the arguments that the intensity ratio control the twin ratio to 10% or less and the high frequency core loss to W10/400 do not persuasively define over the intensity ratio of             
                ≥
                1.20
            
         as taught by Fujita ‘948 because steels 61-65 all have intensity ratios             
                 
                ≧
                 
                1.20
            
        , twin formation ratios             
                ≤
                10
                %
            
         and high frequency core loss W10/400 of either 14.0 or 14.1 (which does not substantially differ from 14.0).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SEAN P. O'KEEFE/Examiner, Art Unit 1737                                                                                                                                                                                                        
Conferees:
/DUANE SMITH/Supervisory Patent Examiner, Art Unit 1737                   

/COLLEEN P DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                      

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.